Exhibit 10.23
FIRST AMENDMENT
TO CREDIT AGREEMENT
This First Amendment to Credit Agreement (this “Amendment”) dated and effective
as of July 24, 2020 (the “First Amendment Effective Date”) by and among STITCH
FIX, INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities party hereto (the “Lenders”) and SILICON
VALLEY BANK (“SVB”), as the Administrative Agent (SVB, in such capacity, the
“Administrative Agent”), and as the Issuing Lender and the Swingline Lender.


W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender are parties to that certain Credit Agreement dated as of June
3, 2020 (as amended, modified, supplemented or restated and in effect from time
to time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to modify and amend certain terms and conditions of the Credit
Agreement, subject to the terms and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement or in the other
Loan Documents, as applicable.
Amendment to the Credit Agreement. The Credit Agreement is hereby amended by
amending and restating the definition of “Current Assets” in Section 1.1 thereof
as follows:
““Current Assets”: on any date, the sum of (a) the Loan Parties’ consolidated,
unrestricted and unencumbered cash and Cash Equivalents subject to, at all times
on and after August  3, 2020, a perfected first priority Lien in favor of the
Administrative Agent, plus (b) the amount of the Loan Parties’ net billed
Accounts, plus (c) the Loan Parties’ Inventory (excluding consigned Inventory,
Inventory that is aged more than 90 days, damaged Inventory, and Inventory
marked for clearance) held for sale in the ordinary course of business (valued
at the lower of cost and fair market value), located in the United States which
is either (i) at a location owned, leased or controlled by a Loan Party for
which the Administrative Agent has received, at all times on and after August 3,
2020, a landlord waiver in form and substance reasonably satisfactory to the
Administrative Agent (or at such a location for which the Borrower has used
commercially reasonably efforts to obtain such a landlord waiver); provided that
there shall be no requirement to obtain or use commercially reasonable efforts
to obtain a landlord waiver for locations where the value of Collateral located
therein is less than $5,000,000, (ii) in-transit to or in the possession of the
customers of the Loan Parties and for which title has not transferred to such
customer, or (iii) in-transit from a Loan Party’s vendor on a vehicle from a
freight processing facility or vendor location to a location described in clause
(c)(i), which has cleared customs and for which title has transferred from the
applicable vendor to a Loan Party that is, in each case of clauses (a) through
(c) above, as reported on the Borrower’s consolidated balance sheet most
recently delivered under Section 6.1.”
1



--------------------------------------------------------------------------------



2.Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:
(a)This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.
(b)All necessary consents and approvals to this Amendment shall have been
obtained.
(c)No Default or Event of Default shall have occurred and be continuing.
(d)The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment, and after giving effect hereto, and the
other Loan Documents to which it is a party (i) that is qualified by materiality
shall be true and correct, and (ii) that is not qualified by materiality, shall
be true and correct in all material respects, in each case, on and as of such
date as if made on and as of such date, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall have been true and correct in all
material respects (or all respects, as applicable) as of such earlier date.
(e)The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel required to be paid
hereunder or under any other Loan Document), on or before the First Amendment
Effective Date.
3.Representations and Warranties. Each Loan Party hereby represents and warrants
to the Administrative Agent and the Lenders as follows:
(a)This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.
(b)The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party (i) that is qualified by materiality
shall be true and correct, and (ii) that is not qualified by materiality, shall
be true and correct in all material respects, in each case, on and as of such
date as if made on and as of such date, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall have been true and correct in all
material respects (or all respects, as applicable) as of such earlier date.
4.Payment of Costs and Fees. The Borrower shall pay to the Administrative Agent
all reasonable costs, out-of-pocket expenses, and fees and charges of every kind
in connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto (which costs
include, without limitation, the reasonable fees and expenses of any attorneys
retained by the Administrative Agent) to the extent provided in Section 10.5 of
the Credit Agreement.
2



--------------------------------------------------------------------------------



5.Choice of Law. This Amendment and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the New York. Section 10.14 of the Credit Agreement is hereby incorporated by
reference.
6.Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment.
7.Effect on Loan Documents.
(a)The Credit Agreement, as amended hereby, and each of the other Loan Documents
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. The execution,
delivery, and performance of this Amendment shall not operate as a modification
or waiver of any right, power, or remedy of the Administrative Agent or any
Lender under the Credit Agreement or any other Loan Document except as expressly
set forth herein. The modifications and other agreements herein are limited to
the specifics hereof (including facts or occurrences on which the same are
based), shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse any non-compliance with the
Loan Documents, and shall not operate as a consent or waiver to any matter under
the Loan Documents. Except for the amendments to the Credit Agreement expressly
set forth herein, the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect. To the extent any terms or provisions of
this Amendment conflict with those of the Credit Agreement or other Loan
Documents, the terms and provisions of this Amendment shall control.
(b)To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
(c)This Amendment is a Loan Document.
8.Entire Agreement. This Amendment, and terms and provisions hereof, the Credit
Agreement and the other Loan Documents constitute the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous amendments or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.
9.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Signature pages follow]
3




--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.





BORROWER:STITCH FIX, INC.
By:___/s/ Scott Darling_______________


Name:___Scott Darling_______________




Title:___Chief Legal Officer___________















--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDER:
SILICON VALLEY BANK
By:___/s/ Jonathan Wolter_____________




Name:___Jonathan Wolter_____________




Title:___Director_____________________
















--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.as a Lender
By:___/s/ Barry Bergman_____________




Name:___Barry Bergman_____________




Title:___Managing Director___________








